DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application and were examined on their merits.

The objections to the Specification because of minor informalities in the Cross-Reference to Related Applications, browser-executable code and improper use of Trademarks has been withdrawn due to the Applicant’s amendments to the claims filed 10/27/2022.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). 


A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities:  The Specification remains objected to as not including the above sections in order. Appropriate correction is required.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 10/27/2022 is insufficient to overcome the rejection of claims 1-16 based upon 35 U.S.C. § 103 as set forth in the last Office action because:  
The Declarant asserts that experiments were conducted using 5 devices of the claimed invention comprising 4 PV cells positioned at the outer sides of a PMMA sheet and LUMOGEN™ F red 305 in varying concentrations and according to Carter comprising 16 PV cells positioned below a PMMA sheet and LUMOGEN™ F red 305 in varying concentrations (including the 1.4 g/m2) taught by Carte and measuring the performance of the PV cells under standard lighting conditions.  Declarant notes that the efficiency of the claimed device increases with increasing dye concentration in the LSC while the device of Carter does not vary significantly as a function of the dye concentration in the LSC (Declaration, Pgs. 2 and 3, Lines 1-6).

This is not found to be persuasive for the following reasons, the comparison provided by Applicant does not represent a comparison with the closest prior art, as required by MPEP 716.02(e).  The Examiner notes also that Table 1 of the Carter reference contains no concentration values for any photoluminescent compound, contrary to the assertion by the Declarant.  The closest prior art is the Sylvestre reference, which as discussed in the prior action and below, teaches an LSC is interposed (thus positioned on at least one outer side) between the cultivation area and solar light and comprising the perylene photoluminescent compound LUMOGEN™.   The comparison is also not commensurate in scope with the instantly claimed invention as required by MPEP 716.02(c), being drawn to an LSC comprising any photoluminescent compound present in or on any matrix of transparent material in any concentration, while the Declaration is drawn to a limited embodiment of an LSC comprising PMMA and LUMOGEN™ F red 305 in a particular concentration range in g/surface unit (not the claimed g/m2).   The Examiner notes that only a single exemplar (1.13 g/surface unit) in the provided data contains a photoluminescent compound concentration which falls within the currently claimed range of 1-5 g/surface unit.  Finally, the Declarant has not explained the provided data that the property of increased efficiency of the claimed device with increasing dye concentration in the LSC is unexpected.  



The data at Table 1 and Fig. 1 of the Declaration shows that the prior art PV device operates at high efficiency even at low concentrations of photoluminescent compound while the instantly claimed device is poorly efficient at lower concentrations and only becomes more efficient with increasing concentrations of photoluminescent compound.  The Examiner’s opinion is that this result is not indicative of an improvement over the prior art without further explanation by the Declarant.  The Examiner further notes that Fig. 1 of the Declaration is a uniform color and makes distinguishing between Device A and B impossible.  The Examiner’s assumption is that the top line is Device B and the bottom line is Device A.

The Declarant describes cultivation of basil seedlings during sun exposure for 21 days using a device with a transparent PMMA sheet LSC and a red PMMA sheet containing LUMOGEN™ 305 photoluminescent compound wherein the amount of dye utilized in the Carter reference does not negatively affect photosynthesis or the electron transfer rate (ETR) (Pgs. 6-7, Table 2 and Figs. 2-3).

This is not found to be persuasive for the following reasons, the comparison provided by Applicant does not represent a comparison with the closest prior art, which is the Sylvestre reference, which as discussed in the prior action and below, teaches an LSC interposed (thus positioned on at least one outer side) between the cultivation area and solar light and comprising the perylene photoluminescent compound LUMOGEN™.  

The comparison is also not commensurate in scope with the instantly claimed invention as required by MPEP 716.02(c), being drawn to cultivation of any plant using an LSC comprising any photoluminescent compound present in any concentration on any matrix of transparent material, while the Declaration is drawn to a limited embodiment comprising PMMA and LUMOGEN™ F red 305 at a particular concentration.  The Examiner further notes that the device of Example 6 contains a concentration of photoluminescent compound (0.71 g/surface unit) which is outside of the currently claimed concentration of 1-5 g/surface unit.  Finally, the Declarant has not explained the provided data which appears to show no difference at all between the comparison.  As a whole, the Declaration fails to provide an explanation of what the Declarant believes is the unexpected improvement over the prior art.  The Declaration does not explain the provided data in a clear and concise manner such that the Examiner can ascertain what data is being presented (see MPEP 716.02(b), II), how the presented data compares to the closest prior art, that the provided data is commensurate with the current claims or that the provided data establishes results which are both unexpected and significant.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Sylvestre (US 2011/0281295 A1) in view of Carter et al. (US 2014/0352762 A1) and Chuang et al. (US 2012/0199763 A1), Yui et al. (US 2013/0220416 A1) and Wilson (2010), all of record, and as evidenced by Steinbruck et al. (2018).

Sylvestre teaches cultivating algae by exposing them to a radiation source (natural light) in the presence of a liquid culture medium in a cultivation area comprising a substrate interposed between the cultivation area/pond (enclosure) and the solar radiation to partially cover the cultivation area; the substrate comprising at least one luminescent solar concentrator (LSC) to obtain an aqueous suspension of algal biomass (Pgs. 6-7, Paragraph [0112]-[0113] and Claims 1, 2, 3, 13 and 15).

The reference further teaches recovering the algal biomass (Pgs. 6-7, Claim 15 and 17), wherein the cultivation area can be a greenhouse, open pond or photobioreactor (Pg. 4, Paragraph [0093]).
The reference further teaches wherein the LSC is interposed (thus positioned on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).

The reference further teaches wherein the LSC forms a wall (thus totally) of the greenhouse (Pg. 6, Paragraph [0111] and wherein the LSC comprises at least one photoluminescent compound having an absorption range within the range of solar radiation, capable of activating photosynthesis (and therefore capable of activating photosynthesis at PARs of 400-700 nm) and activating a photovoltaic (PV) cell, specifically the perylene photoluminescent compound LUMOGEN™ 305 (Pg. 3, Paragraphs [0068]).

With regard to Claims 3 and 13, Sylvestre teaches solar light as the radiation source (Pg. 6, Paragraph [0112]).

With regard to Claims 4 and 13, Sylvestre teaches the LSC is interposed (thus positioned only on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).

With regard to Claims 5 and 13, Sylvestre teaches wherein the LSC forms a wall (thus totally) of the greenhouse (Pg. 6, Paragraph [0111)).
With regard to Claim 10, Sylvestre teaches the LSC forms a wall (thus totally) of the greenhouse (Pg. 6, Paragraph [0111]), and is interposed (thus positioned on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).

With regard to Claims 6, 8, 10, 11 and 13, Sylvestre teaches the perylene photoluminescent compound LUMOGEN™ (Pg. 3, Paragraphs [0065] and [0068).

With regard to Claims 15 and 16, Sylvestre teaches the LSC is interposed (thus positioned on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).

Sylvestre does not teach a process wherein the process is used to cultivate plants, as required by Claim 1;
wherein the LSC comprises at least one PV cell to produce electric energy, as required by Claims 1 and 2;
wherein the emission range capable of activating the PV cell is superimposable with respect to a maximum quantum efficiency of the PV cell, as required by Claim 1;
recovering (obtaining) and using the electric energy from the PV cell to cultivate plants or algae, as required by Claims 1 and 2;
wherein the LSC comprises a matrix of transparent polymers and transparent glass, as required by Claim 2;
wherein the photoluminescent compound is present in or on the matrix of transparent material of the LSC in an amount ranging from 1 g per surface unit to 5 g per surface unit, said surface unit being the surface of the matrix expressed as m2, as now required by Claims 1 and 2;
wherein said process obtains the aqueous suspension of algal biomass or plants and the electric energy without negatively interfering with the growth of the algae or plants; as required by Claims 11, 12 and 14;
wherein said at least one photovoltaic (PV) cell is positioned only on the at least one outer side of the at least one luminescent solar concentrator, as required by Claims 7, 9, 15 and 16;
wherein the photoluminescent compound is present in or on the matrix of transparent material of the LSC in an amount ranging from 1 g per surface unit to 3 g per surface unit, said surface unit being the surface of the matrix expressed as m2, as now required by Claims 15 and 16;
wherein the at least one photoluminescent compound is present in or on the matrix of transparent material in an amount ranging from 3 g per surface unit to 5 g per surface unit, said surface unit referring to a surface of the matrix expressed as m2, as now required by Claims 17 and 18;
or wherein the at least one photoluminescent compound is a red photoluminescent compound, as now required by Claims 19 and 20.

With regard to Claims 1, 2, 11, 12 and 14, Carter et al. teaches an LSC for use in greenhouses and agricultural covers (Pg. 1, Paragraph [0005]) comprising a photoluminescent compound, such as the perylene compound LUMOGEN™ 305 at a concentration of 0.0006 wt.% (Pg. 2, Paragraph [0036] and Pg. 4, Paragraph [0049]), a photovoltaic (PV) cell (Fig. 2, #203 and Pg. 2, Paragraph [0028});
a transparent glass or plastic substrate and a luminescent sheet comprising the photoluminescent compound, and acrylic, polycarbonate or PMMA (Pg. 2, Paragraphs [0027], [0028] and [0034] and Fig. 1 and Pg. 4, Paragraph [0049]);
and wherein the LSC is configured to produce power without harming (negatively interfering with) plant growth (Pg. 1, Paragraph [0004]).

With regard to Claims 1 and 2, Chuang et al. teaches a PV greenhouse with at least one thin-film solar cell module mounted on the roof, and the “thin-film solar cell module is useful in converting solar energy within a pre-selected light band of sunlight into electricity and simultaneously the light which is not absorbed by the thin-film solar cell module . . . can be utilized by plants or crops for photosynthesis” (Pg. 1, Paragraph [0013]).

With regard to Claims 1 and 2, Chuang et al. further teaches the greenhouse may include ventilation fans, LED lights, and an auto-sprinkling system (Pg. 2, Paragraphs [0023]-[0024]) and that, “All the electronic equipment, such as the ventilation fan, a cooling apparatus, the heater, a humidifier, the sprinkler, the LED light, in the photovoltaic greenhouse 1 may be powered by the thin-film solar cell module 20.  
In addition to the energy saving, light- band-modifying, self-supportive advantages, the photovoltaic greenhouse 1 of the present invention may serve as a power plant....” (Pg. 2, Paragraph [0030)).

With regard to Claim 1, Yui et al. teaches a solar (PV) cell module comprising a photoluminescent (fluorescent) substance which has an emission range (spectrum) which is superimposable with respect to a maximum quantum efficiency area of the PV cell (Pg. 3, Paragraph [0051] and Pg. 1, Paragraph [0021] and Fig. 4).

With regard to Claims 15 and 16, Wilson teaches the photoluminescent perylene compound LUMOGEN™ Rot 305 (Pg. 43, Tables 2.1 and 2.2); wherein the compound is used in LSC sheets (Pg. 81, Lines 8-10).  The reference further teaches that based on a concentration of 400 ppm in a 3mm sheet, we require 1.4 g/m2 (Pg. 255, Lines 4-7).

With regard to Claims 19 and 20, LUMOGEN™ Rot 305 is a red photoluminescent compound, as evidenced by Steinbrück et al.  (Pg. 18129, Scheme 2 and Pg. 18130, Table 1).





It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sylvestre for cultivating algae in the presence of a liquid culture medium in a cultivation area comprising at least one luminescent solar concentrator (LSC) with the use of the power generating LSC for plant growth as taught by Carter et al. with the method of generating PV electrical power to power equipment, such as ventilation fans, cooling apparatus and/or sprinklers as taught by Chuang et al. because this would provide a source of power for both plant/algae cultivation and electrical power for running appliances useful in said cultivation.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to realize the benefits taught by Chuang, such as energy savings and the ability to be self- supporting.  There would have been a reasonable expectation of success in making these modifications because all of the references are drawn to the same field of endeavor, that is, the use of LSCs in photosynthesizing plant/algae cultivation and is no more than the predictable use of prior art elements according to their established functions.







It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Sylvestre, Carter et
al. and Chuang et al. for cultivating algae in the presence of a liquid culture medium in a
cultivation area comprising at least one, power generating, luminescent solar
concentrator (LSC) with the use of a solar (PV) cell module which has an emission
range (spectrum) which is superimposable with respect to a maximum quantum
efficiency area of the PV cell because this will allow the light emitted by the
photoluminescent compound to be converted to a second light beam to which the solar
cells are sensitive, thereby efficiently converting light energy emitted by the
photoluminescent compound into power.  Those of ordinary skill in the art before the
effective filing date of the claimed invention would have been motivated to make this
modification in order to efficiently process light energy into useable power.  There would
have been a reasonable expectation of success in making this modification because all
of the references are drawn to the same field of endeavor, that is, the use of LSCs in
photosynthesizing plant/algae cultivation and/or power generation and is no more than
the predictable use of prior art elements according to their established functions.







With regard to Claims 1, 2, 15 and 16, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sylvestre, Carter et al. and Chuang et al. for cultivating algae in the presence of a liquid culture medium in a cultivation area comprising at least one, power generating, luminescent solar concentrator (LSC) comprising the red photoluminescent compound LUMOGEN™ 305 to use the red LUMOGEN™ 305 in the LSC sheet at a concentration of 1.4 g/m2 as taught by Wilson as evidenced by Steinbrück et al. because the reference teaches that this is a suitable concentration of the photoluminescent compound LUMOGEN™ 305 for use in a LSC sheet.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a suitable amount of photoluminescent compound in the LSC.  There would have been a reasonable expectation of success in making this modification because Sylvestre teaches the perylene photoluminescent compound LUMOGEN™ , Carter et al. teaches an LSC for use in greenhouses and agricultural covers (Pg. 1, Paragraph [0005]) comprising a photoluminescent compound, such as the perylene compound LUMOGEN™ 305 at a concentration of 0.0006 wt.% and Wilson teaches the use the LUMOGEN™ 305 in the LSC sheet at a concentration of 1.4 g/m2.





With regard to Claims 17 and 18, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sylvestre, Carter et al., Chuang et al., and Wilson for cultivating algae in the presence of a liquid culture medium in a cultivation area comprising at least one, power generating, luminescent solar concentrator (LSC) comprising the red photoluminescent compound LUMOGEN™ 305 in the LSC sheet at a concentration of 1.4 g/m2, to use the LUMOGEN™ 305 in a concentration of 3-5 g/m2 because the determination of the optimal or workable ranges of the concentration of LUMOGEN™ 305 in an LSC sheet by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of photoluminescent compound in the LSC is correlated with the desired ppm concentration and sheet size utilized, as taught by Wilson above.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective LSC sheet containing a suitable amount of photoluminescent compound for the size of the sheet.  There would have been a reasonable expectation of success in making this modification because the reference already provides a 1.4 g/m2 concentration range for the photoluminescent compound suitable for use in an LSC which is within the claimed range and the determination of result effective variables by routine optimization and experimentation is within the purview of those of ordinary skill in the art.



With regard to the limitations of Claims 1, 2, 7, 9, 15 and 16, of positioning of the at least one photovoltaic (PV) cell only on the at least one outer side of the at least one luminescent solar concentrator, those of ordinary skill in the art would have found this to be obvious as this would place the PV cell in an area to be first contacted by solar energy and motivation to do so would be from allowing the full force of the solar radiation to contact the PV cell rather than a weaker filtered form.  There would have been a reasonable expectation of success in making these modifications because all of the references are drawn to the same field of endeavor, that is, the use of LSCs in photosynthesizing plant/algae cultivation.

Response to Arguments

Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Sylvestre does not disclose an LSC which includes a photoluminescent compound having an absorption range capable of activating photosynthesis at a PAR of 400-700 nm and emission range superimposable with respect to a maximum quantum efficiency area of the PV cell and capable of activating the PV cell (Remarks, Pg. 11, Lines 22-23 and Pg. 12, Lines 1-4).


This is not found to be persuasive for the following reasons, Sylvestre teaches an LSC including the photoluminescent perylene compound LUMOGEN™ 305.   The Specification as published at Pgs. 2-3, Paragraph [0042] states that “Photoluminescent compounds which can advantageously be used for the aim of the present invention, are, for example…perylene compounds known with the trade-name LUMOGEN™ of Basf (for example, LUMOGEN™ F red 305.  The instant claims (6, 8 and 10) indicate that perylene compounds are photoluminescent compounds which possess the claimed properties of having an absorption range capable of activating photosynthesis at a PAR of 400-700 nm and emission range superimposable with respect to a maximum quantum efficiency area of the PV cell and capable of activating the PV cell.  Therefore, the prior art meets the claimed limitations barring any evidence to the contrary.

The Applicant argues that Carter discloses an integrated system in which an LSC is coupled to a PV cell that converts light to electrical energy but also does not disclose a photoluminescent compound having an emission range superimposable with respect to a maximum quantum efficiency area of the PV cell (Remarks, Pg. 12, Lines 5-8).

 This is not found to be persuasive for the following reasons, as discussed above, Carter et al. teaches an LSC for use in greenhouses and agricultural covers (Pg. 1, Paragraph [0005]) comprising a photoluminescent compound, such as the perylene compound LUMOGEN™ 305. 

 The instant claims (6, 8 and 10) indicate that perylene compounds are photoluminescent compounds which possess the claimed properties of having an absorption range capable of activating photosynthesis at a PAR of 400-700 nm and emission range superimposable with respect to a maximum quantum efficiency area of the PV cell and capable of activating the PV cell.  Therefore, the prior art meets the claimed limitations barring any evidence to the contrary.  In response to Applicant's arguments against the Carter reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant cites the evidence in the Declaration directed to comparisons between two LSCs in terms of electricity production and photosynthetic efficiency.  The Applicant notes that Table 1, Fig. 1 show that a luminescent dye concentration lower than 0.06 (100ppm) and power production of Device B (prior art) is higher than device A (claimed invention) with similar performance at concentrations higher than 0.06 which is indicative of the effect of the different solar cells arrangement (Remarks, Pg. 12, Lines 21-23 and Pg. 13).

This is not found to be persuasive for the following reasons, the Examiner notes that the Applicant interpretation of the Declaration results indicate that the prior art Device B is superior to the claimed device at lower photoluminescent dye concentrations with no difference in performance at higher concentrations.  
The Examiner notes that the Declaration data is not:  1) a comparison with the closest prior art and 2) is not commensurate in scope with the claimed invention.  

The Applicant cites Example 6 of the Declaration that Device A with a 0.06 concentration of LUMOGEN™ F305 provides acceptable photosynthetic yield, ETR and Healthy Index, concluding that Device A positively affects photosynthesis, despite photoluminescent compound concentration outside that of Carter (Remarks, Pg. 13, Lines 13-16).

This is not found to be persuasive for the following reasons, as discussed in detail above, the Examiner notes that the comparison is incomplete as only one embodiment contains the photoluminescent compound, Device B or the prior art embodiment.  The Examiner further notes that the comparison shows little to no difference at all between the embodiments.

The Applicant argues that the other cited prior art, particularly Chuang, do not remedy the alleged deficiencies of Sylvestre and Carter (Remarks, Pg. 13, Lines 17-23 and Pg. 14, Lines 1-2).

This is not found to be persuasive for the reasoning provided in the new rejections above and in the instant Response to Arguments herein.  The Examiner notes that the other references were cited with regard to dependent claim limitations.
In response to Applicant's arguments against the Chuang reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/15/2022

/Melissa L Fisher/Primary Examiner, Art Unit 1611